Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 8, 2008                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

  134945                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 134945
                                                                   COA: 268490
                                                                   Kent CC: 04-010944-FH
  JEROME ROMEY SUEING,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 16, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 8, 2008                     _________________________________________
           t1217                                                              Clerk